DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2006/0188664, “Ando”) in view of Jung et al. (US 2011/0105663, “Jung”).
Regarding claims 1 and 12, Ando teaches a display device configured to display an image (e.g., LCD display device, [0010], [0011], [0028]) and having a film on an outer surface of the display panel (i.e., to the exterior of the display device, [0012] – [0018], [0039], and see Fig. 1) and wherein the film includes a polymer comprising a siloxane group ([0018] having groups reading on R1 and R2) having a terminal silicon atom having groups reading on the presently claimed R3 to R5 ([0018], R1 groups; and also having linking groups). 	Ando fails to teach that the linking group that may be an alkylene is present in an amount similar to the siloxane blocks of the copolymer (e.g., see Ando [0018]). In the same field of endeavor of siloxane components for use in electronic devices ([0005], [0064]), Jung teaches that it is known to adjust the amount of alkylene copolymer to use with a siloxane copolymer in order to improve the physical properties of the polymer (see [0058] – [0061], and see [0064], describing improving the polymeric properties of a hydrocarbon by distributing siloxane bonds through the polymer). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the amount of linking alkylene groups in the polymer (i.e., to have added them as copolymeric units) in order to improve the mechanic properties of the film, including the reducing the thermal coefficient of expansion and improving the light transmittance of the film (Jung, [0064]). 
Regarding claim 2, the composition of modified Ando additionally, because the siloxane component may be copolymerized with the alkylene component, may have a further alkylene unit between the structural unit and functional group (i.e., if they are copolymerized, see Jung, [0064]). 
Regarding claim 3, modified Ando additionally teaches that the alkylene group corresponding to presently claimed L1 may be C1 to C30 (thus reading on the claimed components, see Jung, [0054] – [0058], [0064]).
Regarding claim 4, Ando additionally teaches that the groups corresponding to the claimed R1 and R2 may be methyl groups (e.g., [0018]).
Regarding claim 5, modified Ando fails to specifically teach the ratio of the alkylene component to the siloxane component in the siloxane polymer, however because Jung teaches adjust the amount of alkylene copolymer to use with a siloxane copolymer in order to improve the physical properties of the polymer (see [0058] – [0061], and see [0064], describing improving the polymeric properties of a hydrocarbon by distributing siloxane bonds through the polymer). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have modified the ratio of alkylene components to siloxane components in the polymer, including to within the claimed range of 10:90 to 40:60 parts siloxane to alkylene, in order to optimize the physical properties of the film (e.g., the coefficient of thermal expansion, the light transmittance, and other properties such as hydrophobicity or hydrophilicity, see Jung, [0058] – [0064]; Ando [0441], [0216], [0217]).  
Regarding claim 6, Ando additionally teaches that the siloxane polymer component may have a molecular weight of from 3000 to 100000 (thus reading on from 2000 to 20,000 g/mol, Ando, [0188]).
Regarding claim 7, Ando teaches the inclusion of various organic solvents including, e.g., toluene,  ([00298] – [0303]). Additionally, Jung describes various appropriate organic solvents that would have been obvious to have substituted([0082]). The Examiner notes that the simple substitution of a known element that would have provided predictable results (in this case, dissolving the polymeric 
Regarding claim 8, Ando additionally teaches that the composition may be cast as a film (e.g., [0020], [0039]).
Regarding claims 10 and 11, Ando additionally teaches that the film may be included on a display device (e.g., [0028]) in a stacked structure and may include a substrate or hard coat film wherein the siloxane film may be disposed on a surface thereof ([0039], and see Fig. 1). 
Regarding claim 14, Ando additionally teaches that the film may be included on a display device, which may be used in various electronic device applications, including, e.g., computers, televisions, and the like ([0028], [0002] – [0004]).
Regarding claims 15 and 16, because the film taught by Ando is intended to be included in an anti-reflection film, it would be applied substantially coplanar with, and would help define as a substantially continuous surface, an outer surface of an electronic device (i.e., with the viewing screen of the device, see [0002], [0004]). 

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Jung as applied to claims 8 and 12, above, and further in view of Ham et al. (US 2012/0174823, “Ham”).
Regarding claim 9, modified Ando teaches generally that the film should have a friction coefficient of less than 0.4 (Ando, [0216]). Ando fails to specifically teach that the contact angle is less than 65 degrees for water and 45 degrees for oil. However, in the same field of endeavor of siloxane films for use in electronics ([0005], [0007], [0019], [0043]), Ham teaches that it is known to keep the water contact angle at less than 60 degrees and the oil contact angle at less than 45 degrees for a coating film in order to prevent conspicuous fingerprints on the film ([0017], [0032]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the components 
Regarding claim 13, modified Ando fails to teach that the film is to be used on a touch screen, however Ham teaches that such films are useful on touch screens because they prevent deposits of oily residue, such as fingerprints from being visible or from being deposited on the device (e.g., [0005] – [0009], [0027], [0040]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included the composition of modified Ando on a touch screen device in order to prevent deposits of oily residue, such as fingerprints from being visible or from being deposited on the device and thus to improve the user experience while using such a device (e.g., [0005] – [0009], [0027], [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782